Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2021 has been entered. 

Response to Arguments
Applicant’s arguments, filed on 06/09/2021, have been considered but are moot in view of new ground(s).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
        

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
 The limitations of claims 1-4, 8, 23-24, 30-32, and 34-35 that recite “communication circuitry to receive”, “sensors configured to determine”, and “communication circuitry to execute” have NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the terms “circuitry” and “sensor” combined with the description of their respective functions in the spec connoted sufficient and definite structure for one of ordinary skill in the art to preclude application of 35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.I.A.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
RRC timer is triggered upon processing a packet by the UE in RRC-connected state. However, the claims fail to further define a limiting functionality of this element in relation to the elements of the claimed invention as defined by the specification. The specification describes the RRC timer (i.e. RRC-inactivity timer) as essential for determining whether to transition between RRC connected and idle states. See, e.g., [0026, 0030, 0047].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 9, 23-26, 28-32, and 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US 20120120843) in view of Pinheiro et al. (US 20110201343).

Regarding claim 1, Anderson discloses an user equipment (UE) in a cellular communications network (UE 1710; Fig. 3), the UE comprising:
(A set of DRX parameters (such as may comprise the on DurationTimer, drx-InactivityTimer, shortDRX-Cycle, drxShortCycleTimer, drxStartOffset, shortDRX-Cycle and longDRX-Cycle) may be configured for a particular UE by the network. This may be accomplished by means of RRC signaling transmitted by the network to the UE; [0045]);
a DRX tracking timer and a DRX inactive timer to be set to respective particular values based at least on the parameter configuration values included in the RRC configuration message (drxShortCycleTimer and drx-InactivityTimer may be configured for a particular UE by the network by means of RRC signaling transmitted by the network to the UE; Fig.8 and [0045]); and
processing circuitry to:
trigger the DRX inactive timer based on a state transition of the UE to an RRC-connected state upon processing a packet by the UE (drx-InactivityTimer parameter 708a is a number of consecutive PDCCH-subframe(s) after successfully decoding a PDCCH indicating an initial UL or DL user data transmission for this UE and reflects the time the UE remains in continuous-Rx mode after reception of the last new packet; [0045] and Fig. 7);
Note that the UE moves from idle to connected mode when activity is resumed (a packet is processed) and thereupon the drx-InactivityTimer is triggered to determine whether to transition to a drx state.
in the RRC-connected state:
(continuous-Rx sub-state prevails until the drx-Inactivity timer expires; [0054] and Fig. 8), and 
(ii) trigger the DRX tracking timer based on the state transition of the UE to the first state corresponding to the short DRX cycle (Fig. 8, Short DRX and drxShortCycleTimer; [0045]); and
upon expiration of the DRX tracking timer, cause the UE to transition to a second state corresponding to the long DRX cycle (drxShortCycleTimer parameter is the number of fundamental periods of the short DRX cycle that the UE will remain in short DRX for (if inactivity continues) before transitioning to Long DRX; [0045] and Fig. 8).
Anderson does not expressly disclose trigger an RRC timer based on a state transition of the UE to an RRC-connected state upon processing a packet by the UE; and the RRC timer running in the RRC-connected state.
In an analogous art, Pinheiro discloses trigger an RRC timer based on a state transition of the UE to an RRC-connected state upon processing a packet by the UE (If the WTRU transitions to make a transmission, the WTRU may remain as reachable for a certain period of time. The time period may be determined with respect to the initiation of the first transmission, (e.g., RRC connection establishment), or the like. The time period may be re-initiated after every transmissions or reception. Once the time period expires the WTRU may autonomously release an RRC connection and move to a mobile-originated-and-terminated mode (i.e., normal idle mode in this case); [0100]); and 
the RRC timer running in the RRC-connected state (the time period may be determined with respect to the initiation of the first transmission, (e.g., RRC connection establishment). Once the time period expires the WTRU may autonomously release an RRC connection; [0100]).
Note that Pinheiro’ inactivity timer is triggered upon a data transmission, and so is Anderson’s drx-InactivityTimer. i.e., they will be both triggered in conjunction with each other.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to apply the features taught by Pinheiro in the system of Anderson in order to enable UE initiated state transitions based on meeting certain conditions at the UE (Pinheiro; [0084-0085]).

Regarding claim 2, the combination of Anderson and Pinheiro, particularly Anderson discloses wherein the second state corresponds to a greater power-saving by the UE compared to the first state (In the short DRX state 530, the device can be controlled to turn off its receiver (e.g., sleep, or DRX) for all but Q out of N sub-frames. In the long DRX state 540, the device can be controlled to turn off its receiver (e.g., sleep, or DRX) for all but Q out of M sub-frames, where M is typically greater than N. In one example, Q equals 1, N equals 8 and M equals 256; [0040]).

 (If the WTRU transitions to make a transmission, the WTRU may remain as reachable for a certain period of time. The time period may be determined with respect to the initiation of the first transmission, (e.g., RRC connection establishment), or the like. The time period may be re-initiated after every transmissions or reception. Once the time period expires the WTRU may autonomously release an RRC connection and move to a mobile-originated-and-terminated mode (i.e., normal idle mode in this case); [0100]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to apply the features taught by Pinheiro in the system of Anderson in order to enable UE initiated state transitions based on meeting certain conditions at the UE (Pinheiro; [0084-0085]).

Regarding claim 4, the combination of Anderson and Pinheiro, particularly Anderson discloses wherein the first state and the second state are included in the RRC-connected state (Fig. 7, Short DRX, Long DRX, and RRC-connected; [0040]).

Regarding claim 9, the claim is interpreted and rejected for the reasons recited in claim 1.

(A set of DRX parameters (such as may comprise the on DurationTimer, drx-InactivityTimer, shortDRX-Cycle, drxShortCycleTimer, drxStartOffset, shortDRX-Cycle and longDRX-Cycle) may be configured for a particular UE by the network. This may be accomplished by means of RRC signaling transmitted by the network to the UE; [0045]).

Regarding claim 24, the combination of Anderson and Pinheiro, particularly Anderson discloses wherein the DRX tracking timer is configured to track a number of PD/PU transitions in the short DRX cycle (drxShortCycleTimer parameter 708c is the number of fundamental periods of the short DRX cycle that the UE will remain in short DRX for. shortDRX-Cycle 708b parameter is the fundamental period of the short DRX pattern/duty-cycle; [0045].
a DRX cycle is one PD/PU transition), and
wherein the DRX tracking timer expires when the number of PD/PU transitions in the short DRX cycle is equal to or greater than the threshold number of PD/PU transitions in the short DRX cycle (Fig. 8, drxShortCycleTimer expires when the number of short DRX cycles (PU/PD transitions) is greater than 4.  UE will remain in short DRX for drxShortCycleTimer before transitioning to Long DRX; [0045]).

Regarding claim 25, the claim is interpreted and rejected for the reasons recited in claim 2.
Regarding claim 26, the claim is interpreted and rejected for the reasons recited in claim 3.
Regarding claim 28, the claim is interpreted and rejected for the reasons recited in claim 23.
Regarding claim 29, the claim is interpreted and rejected for the reasons recited in claim 24.
Regarding claim 30, the claim is interpreted and rejected for the reasons recited in claim 1.
Regarding claim 31, the claim is interpreted and rejected for the reasons recited in claim 2.
Regarding claim 32, the claim is interpreted and rejected for the reasons recited in claim 3.
Regarding claim 34, the claim is interpreted and rejected for the reasons recited in claim 23.
Regarding claim 35, the claim is interpreted and rejected for the reasons recited in claim 24.


Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson in view of Pinheiro, and in view of Uusitalo et al. (US 20120113138).

Regarding claim 8, the combination of Anderson and Pinheiro does not expressly disclose wherein the UE further comprises: one or more sensors configured to determine one or more of environmental conditions or location information related to the UE.
In an analogous art, Uusitalo discloses wherein the UE further comprises: one or more sensors configured to determine one or more of environmental conditions or location information related to the UE (the UE 101 can determine a location based on one or more sensors of the UE 101; [0042]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to apply the features taught by Uusitalo in the system of Anderson and Pinheiro in order to accurately provide location services for rendering point of interest information (Uusitalo; [0042]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 20110128901), “Method For Saving Power In A Multi-Carrier Wireless Access System.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/          Primary Examiner, Art Unit 2413